Citation Nr: 1143042	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-35 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to a higher initial rating in excess of 50 percent for the service-connected PTSD prior to May 11, 2011.

2.  Entitlement to a higher initial rating in excess of 70 percent for the service-connected PTSD beginning on May 11, 2011.




ATTORNEY FOR THE BOARD

S. Finn, Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the RO that granted service connection for PTSD and assigned an evaluation of 50 percent, effective on June 13, 2008.

In a June 2011 rating decision, the RO increased the rating assigned for the service-connected PTSD to 70 percent, effective on May 11, 2011.  Despite the increased rating granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement (NOD) as to an RO decision assigning a particular rating, a subsequent decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The RO assigned a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disability in a June 2011 rating decision, effective on May 11, 2011.

The issue of a higher initial rating in excess of 50 percent for the service-connected PTSD prior to May 11, 2011 is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDING OF FACT

Beginning on May 11, 2011, the service-connected PTSD is not shown to be productive of total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place;or  memory loss for names of close relatives, own occupation or name.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 70 percent for the service-connected PTSD beginning on May 11, 2011 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130 including Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  The Board notes that a "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Veteran was provided notice of VCAA in June 2008 prior to the initial adjudication of his claim for PTSD in a December 2008 rating decision.  The VCAA letter indicated the types of evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain both his private and VA medical treatment records.  

The Veteran also received notice pertaining to the downstream disability rating and effective date elements of the claim, with subsequent adjudication of his claim in a May 2011 rating decision.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Moreover, it is well to observe that service connection for PTSD has been established and an initial rating for the condition has been assigned.  Thus, the Veteran has been awarded the benefit sought, and such claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to this matter, because the purpose for which such notice was intended to serve has been fulfilled.  Id.  

Also, it is of controlling significance that, after awarding the Veteran service connection for PTSD and assigning an initial disability rating for each of the condition, he filed a notice of disagreement contesting the initial rating determination.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) (amending 38 C.F.R. § 3.159(b) to add subparagraph (3), which provides VA has no duty to provide section 5103 notice upon receipt of a notice of disagreement).  

The RO furnished the Veteran a Statement of the Case that addressed the initial rating assigned for his PTSD, included notice of the criteria for higher rating for the condition, and provided the Veteran with further opportunity to identify and submit additional information and/or argument, which the Veteran has done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105.  

Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran was afforded VA examinations in November 2008 and May 2011.  These examinations, combined, were thorough in nature and adequate for the purposes of deciding this claim.  

The reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the evidence of record.  Of significance is that neither the Veteran nor his representative has raised questions about the adequacy of the May 2011 examination, which is adequate to rate the issue of entitlement to a higher initial rating in excess of 70 percent for PTSD from May 11, 2011.  

Although the Veteran stated that he received Social Security Income (SSI), a SSA inquiry reflects no disability onset date or SSDI (social security disability income) disability payment code.  (See October 2009 VA treatment record and May 2009 SSA Inquiry).  

Regardless, there is no reasonable possibility that any SSA records would substantiate the Veteran's claim for an increased rating for his PTSD in excess of 70 percent as of May 11, 2011.  On the question of current severity of PTSD symptomatology, any available SSA record evidence would be far outweighed by more contemporaneous and probative treatment records and a comprehensive recent VA examination dated in May 2011.  

The Veteran stated that there were only two possible lawful ratings for PTSD: 1) 70 percent rating for PTSD and unemployability and 100; or 2) 100 percent rating.  (See January 2009 NOD).  

Because the full benefits sought as to the issue of a higher initial rating in excess of 70 percent for PTSD from May 11, 2011, no further notice or assistance to the Veteran is required.  

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the issue because Veteran received what he sought on appeal.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide the issue.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board otherwise concludes that all relevant evidence necessary for an equitable resolution of the issue on appeal have been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, VA medical records, private report, VA examination reports, and statements from the Veteran and his representative.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.


II.  Higher Initial Rating For PTSD From May 11, 2011

The Veteran asserts that the currently assigned rating does not accurately reflect his disability picture.

Specifically, the Veteran contends that Cohen v. Brown, 10 Vet. App. 128, 140 (1997) is controlling in that "[m]ental health professionals are experts and presumed to know the DSM requirements applicable to their practice and to have taken them in account in providing a PTSD diagnosis. . . ."  Essentially, the RO should retain an addendum if the examination was inadequate.  He further stated that there were only two possible lawful ratings for PTSD: 1) 70 percent rating for PTSD and unemployability and 100; or 2) 100 percent rating.  

As mentioned earlier, the Veteran has been granted the full benefit sought (i.e., 70 percent rating for PTSD and TDIU).  However, the Board will proceed to analyze his claim out of an abundance of caution.

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  The schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

Service connection for PTSD was initially granted pursuant to 38 C.F.R. § 4.130, DC 9411 with a 50 percent evaluation effective June 13, 2008.  The rating assigned was subsequently increased to 70 percent effective May 11, 2011. 

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for a higher initial rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  

The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

A June 2008 private treatment record from, Dr. J. H., noted that the Veteran had not been working for the past 10 years.  The Veteran stated that he changed after his service Vietnam.  He became more aggressive, drank heavily, and used drugs.  He reports flashbacks, insomnia, nightmares, edginess, irritability, hypervigilance, social avoidance and "carless" attitude.  He further stated that he does not like to be in crowds and had no suicidal ideation.  He did not have friends with the exception of his wife, who was his main support system.  He denied any previous psychiatric hospital admissions or reatment for a psychiatric condition.  He was evaluated for PTSD while he was in prison.

Upon mental status evaluation, the Veteran's affect was constricted.  His speech was within normal limits.  His thought processes were goal-directed and logical.  His mood was anxious and depressed.  He denied auditory and or visual hallucinations, suicidal ideation, homicidal ideation, psychosis, or delusions.  He was alert and oriented.  His remote and recent memory and concentration were slightly affected.  His insight and judgment were good.  The Veteran was assigned a GAF score of 47.

In November 2008, the Veteran was afforded a VA examination.  He reported no history of suicide attempts or violence or assaultiveness, but had recurrent and intrusive distressing recollections, persistent avoidance of stimuli associated with the trauma, and numbing (i.e., diminished interest or participation in significant activities, places, or people that arouse recollections of the trauma, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, restricted range of affect, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, and hypervigilance, exaggerated startle response.  It was reported that the Veteran had these symptoms almost daily.  

The Veteran was also withdrawn.  He stated that he no longer engaged in substance abuse since his release from prison.  Upon mental status evaluation, the Veteran's affect was constricted.  He was oriented to person, time, and place.  His thought process was rambling and racing.  He had ruminations, but no delusions.  

The Veteran understood the outcomes of behavior.  His intelligence was average.  The Veteran had insight into his problems.  He had nightmares and panic attacks, but no obsessive/ritualistic or inappropriate behavior.  The Veteran maintained personal hygiene and his impulse control was fair.  The Veteran was assigned a GAF score of 38.

In a September 2009 VA treatment record, the Veteran denied hopelessness and thoughts of self-harm or homicidal ideation.  He stated that his major difficulty was insomnia.

With regard to activities of daily living, the Veteran was severely limited in his ability to shop and engage in other recreational activities.  Moderately limited in his ability to do household chores and engage in sports.  No limitation with regards to toileting, grooming, self-feeding, bathing, dressing/undressing, and traveling.

The Veteran underwent another VA examination in May 2011.  The Veteran stated that he was treated privately by Dr. J. H.  The Veteran had no history hospitalizations for a mental disorder.  

The Veteran had been married since 1988 and had a son.  He had an "alright" relationship with them.  The Veteran attended church on occasion and had no other social activities.  The Veteran stated that he was unemployed and reported that he had a leg problem and received Social Security for medical problems and VA compensation for PTSD.  He had one friend who was helpful.  

Upon mental status examination, the Veteran had poor eye contact, constricted affect, irritable, but oriented to person, time, or place.  His thought processes were unremarkable.  He had no delusions and understood outcome of behavior.  He had no hallucinations or inappropriate behavior.  He had no obsessive/ritualistic behavior, panic attacks, homicidal ideation, suicidal thoughts, or episodes of violence.  His impulse was fair.  He had the ability to maintain personal hygiene. 

With regard to activities of daily living, the Veteran had severe difficulty with other recreational activities.  Moderate difficulty with household chores, engaging in sports/exercise, and driving.  He had no difficulty with toileting, grooming, self-feeding, bathing, dressing/undressing.  Remote and recent memory was mildly impaired.

His overall symptomatolgy consisted of recurrent and intrusive distressing recollections, including images, thoughts, or perceptions, recurrent distressing dreams of the event, intense psychological distress at exposure to internal or external cues, efforts to avoid thoughts, feelings, or conversations associated with the trauma, social avoidance, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, sense of a foreshortened future (e.g., does not expect to have a career, marriage, children, or normal life span), difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle responses.

The Veteran reported that his primary symptoms were sleep disturbance, mood issues (depressed, anxious, and irritable at times), social isolation, and few friends or activities.  He noted that the Veteran had retired and started to receive Social Security.  The VA examiner assigned a GAF score of 38.

The evidence of record does not support the assignment of a rating in excess of 70 percent for PTSD as of May 11, 2011.  The Board acknowledges that the Veteran reported that his primary symptoms were sleep disturbance, mood issues, and social isolation.  See May 2011 VA examination.  

The Board also notes that the Veteran had not worked for over a decade.  Lastly, the Board acknowledges that the September 2009 VA examiner assigned a GAF score of 38, which represents serious symptoms or any serious impairment in social, occupational, or school functioning.  See DSM-IV.

However, any GAF score assigned must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

In that vein, there is no evidence as of May 11, 2011 of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

Rather, the Veteran maintained personal hygiene and was oriented to person, time, and place.  He denied hallucinations, panic attacks and homicidal ideation or any hospitalizations.  There was no inappropriate behavior or obsessive/ritualistic behavior.  

The Veteran was still married to his wife and had a son.  He reported an "alright" relationship with them.  He also attended church and had a friend.  See May 2011 VA examination.  In sum, the evidence does not reflect total occupational and social impairment.

For all these reasons, the Board does not find that the Veteran meets the criteria for a rating in excess of 70 percent disabling from May 11, 2011 and thereafter.


III.  Extraschedular consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  

To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's PTSD symptoms cause impairment in occupational and social functioning, but such impairment is contemplated by the rating criteria and the Board finds that the rating criteria reasonably describe the Veteran's disability.  Referral for consideration of an extraschedular rating is, therefore, not warranted.



ORDER

A higher initial rating in excess of 70 percent for PTSD beginning on May 11, 2011
is denied.


REMAND

A determination has been made that additional substantive development, as outlined hereinbelow for the claim of a higher initial rating in excess of 50 percent for PTSD prior to May 11, 2011.

During the March 2011 hearing, the Veteran testified that he received treatment from a private psychologist, Dr. H. J., in June 2008.  Although there is an opinion letter of record from Dr. H. J., the records of treatment are not associated with the claim files.  

The claims file reflects that the Veteran was diagnosed and treated for PTSD while in Federal prison.  He was released in September 2007.  The RO should attempt to obtain any outstanding records.

Although the RO previously attempted to obtain any SSA records, the RO should make another attempt on remand.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Baker v. West, 11 Vet. App. 163, 169 (1998) (VA's duty to assist includes obtaining SSA records when the Veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  


Accordingly, this remaining matter is REMANDED to the RO for the following action:
1.  After securing any necessary release forms, with full address information, the RO should take appropriate action in order to obtain copies of any outstanding records of evaluation and/or treatment of the Veteran by VA and/or any other pertinent private medical facility.  

All records and/or responses received should be associated with the claims folder.  If any VA or private records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  The RO also should take appropriate action to obtain copies of the Veteran's treatment records for the time he was incarcerated.  The Veteran reported being incarcerated and released in September 2007.

The Veteran is advised that to obtain these records, it may be necessary for him to provide written authorization to VA.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file.

3.  The RO also should take all indicated action to contact the SSA and obtain copies of records pertinent to the Veteran's claim for SSA benefits and a copy of any determination awarding benefits.  If the records are not available, make a notation to that effect in the claims folder.

4.  Following completion of all indicated development, the RO should readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




Department of Veterans Affairs


